 Case 3:18-cr-30138-NJR Document 74 Filed 09/02/20 Page 1 of 3 Page ID #208




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,                       )
                                                )
                              Plaintiff,        )
                                                )
               vs.                              )      CRIMINAL NO. 18-CR-30138-NJR
                                                )
AVERY SMARTT,                                   )
                                                )
                              Defendant.        )


                             MOTION TO SEAL PRO SE FILING

       The United States of America through its attorneys, Steven D. Weinhoeft, United States

Attorney for the Southern District of Illinois, and Laura V. Reppert and Christopher Hoell,

Assistant United States Attorneys, state as follows:

       1.      On today’s date, September 2, 2020, a pleading entitled “Affirmative Defense” –

               drafted by Defendant – was docketed. Doc. 73. The pleading repeatedly mentions

               the victim by her first name.

       2.      18 U.S.C. § 3771(a) enumerates crime victims’ rights. Subsection (a)(8) provides

               that a victim has “[t]he right to be treated with fairness and with respect for the

               victim’s dignity and privacy.”

       3.      In accordance with the right for the victim to be treated with respect for her privacy,

               and considering the nature of the charge, the United States requests that Document

               73 be sealed, as it includes her first name. In the alternative, the United States

               requests that a redacted pleading be filed, removing the victim’s first name.
Case 3:18-cr-30138-NJR Document 74 Filed 09/02/20 Page 2 of 3 Page ID #209




                                        Respectfully submitted,

                                        STEVEN D. WEINHOEFT
                                        United States Attorney

                                        s/Laura V. Reppert
                                        LAURA V. REPPERT
                                        Nine Executive Drive
                                        Fairview Heights, IL 62208
                                        Phone: (618) 628-3700
                                        Fax: (618) 628-3730
                                        E-mail: Laura.Reppert@usdoj.gov




                                    2
 Case 3:18-cr-30138-NJR Document 74 Filed 09/02/20 Page 3 of 3 Page ID #210




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                       )
                                                )
                                Plaintiff,      )
                                                )
                vs.                             )      CRIMINAL NO. 18-CR-30138-NJR
                                                )
AVERY SMARTT,                                   )
                                                )
                                Defendant.      )

                                         Certificate of Service

        I hereby certify that on September 2, 2020, I caused to be electronically filed Motion to

Seal Pro Se Filings with the Clerk of Court using the CM/ECF system which will send notification

of such filing(s) to all registered parties.

                                                       Respectfully submitted,

                                                       STEVEN D. WEINHOEFT
                                                       United States Attorney

                                                       s/Laura V. Reppert
                                                       LAURA V. REPPERT
                                                       Nine Executive Drive
                                                       Fairview Heights, IL 62208
                                                       Phone: (618) 628-3700
                                                       Fax: (618) 628-3730
                                                       E-mail: Laura.Reppert@usdoj.gov
